DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed March 20, 2019.  Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high probability" in claim 3 is a relative term which renders the claim indefinite.  The term "high probability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in Claims 4-9 depend from claim 3 and are rejected under similar rationale.
The term "high probability" in claim 10 is a relative term which renders the claim indefinite.  The term "high probability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 11-16 depend from claim 10 and are rejected under similar rationale.
The term "about 0.1 seconds to about 0.9 seconds" in claims 5 and 12 is a relative term which renders the claim indefinite.  The term "about 0.1 seconds to about 0.9 seconds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Patent Application Publication No. 2018/0293988).
Huang discloses a method and system of speaker recognition using context aware confidence modeling.  Regarding claim 1, Huang discloses an apparatus for recognizing a voice speaker [Figure 3], comprising: a voice feature extraction unit configured to extract a feature vector from a voice signal inputted through a microphone [para 0035]; and a speaker recognition unit [para 0036-0037].  Huang fails to specifically teach in a single embodiment that the recognition unit is configured to calculate a speaker recognition score by selecting a reverberant environment from multiple reverberant environment learning data sets based on the feature vector extracted by the voice feature extraction unit and to recognize a speaker by assigning a weight depending on the selected reverberant environment to the speaker recognition score.   In multiple embodiments of the invention, Huang teaches a confidence indicator unit that has a context prediction unit to predict the context of the audio input [para 0044] that compares the input signal to contents in a context database [para 0051-0052] where the contexts include various noise types and environments [para 0057-0062] including reverberant noise types [para 0068] where the system provides a confidence indicator that determines a confidence value (“weight”) by using the current speaker score and the context parameters of the score distribution of the context matched to the audio input data.  One having ordinary skill in the art at the time of the invention would have recognized the advantages of providing reverberant data information for the multiple environments of the Huang system, in determining the system speaker 
Regarding claim 2, the teachings of Huang provides for the voice feature extraction unit configured to extract the feature vector through signal contraction by extracting a characteristic signal from the voice signal and by excluding an unnecessary signal [para 0049-0050].
Regarding claim 3, the teachings of Huang provides for a reverberant environment probability estimation unit (308; para 0043-0057) configured to estimate a reverberant environment having a high probability of being similar to the feature vector in the multiple reverberant environment learning data sets; a speaker recognition model (305; para 0043-0057) selection unit configured to select a model for recognizing a speaker from the reverberant environment estimated by the reverberant environment probability estimation unit; a speaker recognition score calculation unit (303; para 0043-0057) configured to calculate the speaker recognition score using a reverberant environment model selected by the speaker recognition model selection unit; and a speaker recognition score weight combination unit [304; para 0043-0057] configured to calculate a final speaker recognition score through a weighted combination of the speaker recognition score, and a reverberant environment probability, and to recognize the speaker using the final speaker recognition score. 
Regarding claims 4 and 11, the teachings of Huang provides for: a voice learning database (DB) configured to store a learning data including reverberant effects [para 0057-0059]; a learning data classification unit configured to classify the learning data, stored in the voice learning DB, into the multiple reverberant environment learning data 
Regarding claims 5 and 12, the combination of teachings of Huang teaches the learning data includes reverberant environments, an RT60 value [para 0068-0069].  Huang fails to specifically teach the RT60 values for ranges from about 0.1 seconds to about 0.9 seconds.  However, determining optimum working ranges for known variables is an obvious step requiring only routine skill in the art and one having ordinary skill at the time of the invention would have been able to determine optimum ranges of RT60 values so as to ensure accurate functioning of the system to ensure the accuracy of speaker recognition system, as suggested by Huang [para 0026].
Regarding claim 10, Huang discloses a method for recognizing a voice speaker [Figure 3], comprising: receiving, by a voice feature extraction unit, a voice signal through a microphone [para 0035]; extracting a feature vector by extracting a characteristic signal from the voice signal [para 0035] and a speaker recognition unit [para 0036-0037].  Huang fails to specifically teach in a single embodiment estimating, by a speaker recognition unit, a reverberant environment having a high probability of being similar to the feature vector in multiple reverberant environment learning data sets; selecting, by the speaker recognition unit, a model for recognizing a speaker from the estimated reverberant environment; calculating, by the speaker recognition unit, a speaker recognition score using a selected reverberant environment model; and .

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim et al (US Patent Application Publication No. 2008/0249774).
Regarding claims 7 and 14, the combination of the teachings of Huang teaches the model for recognizing the speaker includes, an Identity vector (i-vector) extraction model, and a Probabilistic Linear Discriminant Analysis (PLDA) model [para 0035].  Huang fails to specifically teach a background speaker model.  In a similar field of endeavor, Kim teaches a method and apparatus for speaker recognition which implements a background speaker model and teaches utilizing the model can be valuable when used in speaker verification [para 0024-0025].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing a background speaker model, as suggested by Kim, for the purpose of utilizing the valuable model to ensure accurate speaker identification in noise environments, as suggested by Kim [para 0007-0008].
Regarding claims 8 and 15, Huang teaches utilizing i-vectors [para 0035] in recognizing the speaker and processes the input signals to account for babble noise [para 0059] and second speaker noise [para 0060].  Huang fails to teach extracting two i-vectors for two speakers.  As Huang accounts for second speaker noise and babble noise, one having ordinary skill at the time of the invention would have recognized the .

Allowable Subject Matter
Claims 6, 9, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 can be overcome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borkar (US Patent Application Publication NO. 2019/0164557) discloses a system and method for efficient processing of universal background models for speaker recognition.
Huang et al (US Patent Application Publication No. 2019/0043512) discloses speaker recognition based on vibration signals.
Sreepathihalli et al (US Patent Application Publication No. 2018/0366127) discloses speaker recognition based on discriminant analysis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659